DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 5/27/2022 have been fully considered but they are not persuasive. Applicant’s replacement drawings do not overcome the drawing objections.  

Drawings
The drawings are objected to because: 
Several reference numbers in Fig. 4a-6 are unclear.  For example, “X2v”, “X3v”, “5”, “11”, “10”, “12”, “Ax1”, “Ax2”, “Ax3”, “Ax4”, “Ax23”, “X21”, “X31” are blurry.  
Applicant should submit copies of Fig. 4a-4c, 5a-5b, and 6 that show each reference number clearly.      
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Relative to claim 1, the prior art does not disclose: 
A machine-implemented method for detecting a positioning deviation of an operating unit in a pharmacy order-picking system, the method comprising: 
accessing a setpoint value corresponding to a reference position, 
the reference position is a physical location in the pharmacy order-picking system; 
approaching, using the operating unit, in a horizontal direction, the reference position; 
detecting a signal that is characteristic of the reference position; 
ascertaining an actual value of the reference position; 
comparing the setpoint value with the actual value; 
determining a horizontal deviation based on the comparison of the setpoint value and the actual value; and 
if the horizontal deviation exceeds a threshold value, outputting a signal indicating a need for a correction, as claimed.

Relative to claim 8, the prior art does not disclose: 
A method for operating a pharmacy order-picking system, the method comprising: 
ascertaining an actual value of a reference position, the reference position is a physical location in the pharmacy order-picking system; 
comparing the actual value of the reference position with a stored setpoint value corresponding to the reference position; 
determining a horizontal deviation based on the comparison of the stored setpoint value and the actual value; and 
if the horizontal deviation exceeds a threshold value, outputting a signal indicating correction is needed, as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655